Citation Nr: 9934159	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-29 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's unauthorized 
hospitalization at a private hospital in June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1957 
to June 1959.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) VA Medical Center (VAMC) in Portland, Oregon.  
The case was remanded by the Board in February 1999.  The 
purpose of the remand having been accomplished in accordance 
with Stegall v. West, 11 Vet.App. 268 (1998) the case is now 
before the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has established service connection for a 
hearing loss which has been rated as 80 percent disabling 
since December 1987.

2.  He was treated for pericarditis at Lebanon Community 
Hospital in June 1997.

3.  The veteran does not have a total disability permanent in 
nature.

4.  Treatment of the veteran was not authorized prior to his 
entering the hospital, nor was a claim for such authorization 
received within 72 hours after his admission.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized medical services are not met as a matter of law.  
38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 17.52, 1753, 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has established service connection for a hearing 
loss which has been rated as 80 percent disabling since 
December 1987.  He was admitted to the Lebanon Community 
Hospital on June 6, 1997 complaining of chest pain.  The 
diagnosis on admission was chest pain, rule out myocardial 
infarction, questionable acute pericarditis.  By the next day 
it was determined that the diagnosis was acute pericarditis 
and the veteran was discharged from the hospital.  He seeks 
VA payment of the expenses incurred in connection with that 
period of hospitalization.

The Board first notes that the veteran would have been 
entitled to care at a VA hospital because he has service 
connected disability rated 50 percent or greater.  
38 U.S.C.A. § 1710(a)(1)(B) (West 1991 & Supp. 1999); 
38 C.F.R. § 17.43 (1999). 
The veteran would have been entitled to medical services, but 
not hospital care on a contract basis.  He did not qualify 
for hospital care on a contract basis because the treatment 
he received was not for a service-connected disability or for 
a disability for which he was discharged or released for 
service, nor does he have a service-connected permanent and 
total disability.  38 U.S.C.A. § 1703(a)(1), (2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 17.52 (1999).  The evidence shows 
that a VA physician who had treated the veteran was contacted 
by the emergency doctor at the private hospital where the 
veteran was admitted on June 6, 1997.  There is no indication 
that that VA physician authorized the veteran's treatment at 
that private facility and the veteran does not qualify for 
contract hospital care under the provisions of 38 U.S.C.A. 
§ 1703(a)(1) even if application for authorization under the 
provisions of 38 C.F.R. § 17.54 (1998) was received within 72 
hours after the veteran's admission to the hospital.  Malone 
v. Gober, 10 Vet.App. 539 (1997), Zimick v. West, 11 Vet.App. 
45 (1998).  With regard to payment of the cost of "medical 
services" rendered to the veteran during his 
hospitalization, the law provides that the VA may (emphasis 
supplied) contract to provide medical services for the 
treatment of any disability of a veteran with a service 
connected disability rated 50 percent or more.  38 U.S.C.A. 
§ 1703, 1710 (West 1991 & Supp. 1999).  In the absence of 
prior authorization or application for authorization received 
within 72 hours, neither of which are demonstrated in this 
case, the regulations do not provide a basis for finding the 
veteran entitled to payment of the cost of "medical 
services" in this case.  38 C.F.R. § 17.52, 17.53, 17.54 
(1999).  See Zimick, supra.

Finally, in order to establish entitlement to payment or 
reimbursement of medical expenses incurred without prior 
authorization of the VA it must be shown that:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available.  38 U.S.C.A. 
§ 1728 (West 1991 & Supp. 1999); 
38 C.F.R. § 17.120 (1999).

All of those criteria must be met.  The veteran has 
established service connection for a hearing loss.  That is 
his only service connected disability.  During the period of 
hospitalization in question he did not receive treatment for 
that disability or for disability associated with and held to 
be aggravating that disability.  The veteran does not have a 
total disability permanent in nature resulting from a 
service-connected disability.  Therefore, he has not 
demonstrated that he meets even the first criterion for 
payment or reimbursement of medical expenses under the 
provisions of 38 U.S.C.A. § 1728 in this case.

The United States Court of Veterans Appeals (Court) has held 
that where the law and not the evidence is dispositive, the 
Board should deny an appeal because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  The veteran in this case has 
failed to allege facts which meet the criteria set forth in 
the law or regulations and, accordingly, his claim must be 
denied.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

